TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00221-CV



   Robert Scott, Commissioner of Education, Acting in his Official Capacity, Appellant

                                                v.

                       Driscoll Independent School District, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
       NO. D-1-GN-07-003765, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Robert Scott, acting in his official capacity as Commissioner of Education,

has informed this Court that he no longer wishes to pursue this appeal and has filed an unopposed

motion to dismiss. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P.

42.1(a).




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motion

Filed: June 12, 2008